         Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 1 of 32



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO

CELLUSTAR CORP.                             CIVIL NO. 3:19-cv-01559

         Plaintiff                          VIOLATION OF LAW 75 OF JUNE 24,
                                            1964;     SPECIFIC     PERFORMANCE;
              v.                            PRELIMINARY      AND      PERMANENT
                                            INJUNCTION;   STATUTORY   ATTORNEYS
SPRINT SOLUTIONS, INC.; PR                  FEES; VIOLATION OF PUERTO RICO
WIRELESS PR, LLC; ABC COMPANY AND           ANTITRUST   LAWS;    VIOLATION   OF
INSURANCE COMPANIES ABC                     SHERMAN ACT AND OF ROBINSON-PATMAN
                                            ACT; DECLARATORY JUDGMENT; DAMAGES
         Defendants


                                AMENDED COMPLAINT
TO THE HONORABLE COURT:
     COMES NOW the plaintiff, Cellustar Corp. (hereinafter “Cellustar”),

through its undersigned attorneys and, very respectfully states and

prays:

                                I.        THE PARTIES

     1.      The plaintiff, Cellustar is a corporation organized under the

laws of Puerto Rico.        Its address is: Sanchez Castaño Ave., Corner of

Highway #874, Carolina, Puerto Rico 00984.              Its postal address is PMB

2306, PO Box 6092, Carolina, PR 00984-6017. Cellustar is a “distributor”

under Law No. 75 of June 24, 1964, as amended, 10 LPRA §§278-278e

(hereinafter, “Law 75”).

     2.      Co-defendant     Sprint      Solutions,    Inc.        is     a   corporation

organized     under   the    laws    of    Delaware.    It     is        engaged   in   the

telecommunications industry and distributes phones and equipment. It is

not authorized to do business in Puerto Rico. Its address is 2001 Edmund

Halley Drive, Reston, VA 20191-3438.           By information and belief, its e-
      Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 2 of 32
                                        2

mail address is sprintlegalsales@sprint.com and its phone number is (703)

869-0570.

     3.     Co-defendant PRWireless PR, LLC (“PRWireless”), is a limited

liability company organized in the State of Delaware and is authorized

to do business in Puerto Rico. This company operates and/or handles

Sprint’s cellular phone services and data, such as Boost Mobile and Open

Mobile, in Puerto Rico. Its principal office is located at 251 Little

Falls Drive, Wilmington, DE 19808. PR Wireless’s offices in Puerto Rico

are located at Chrysler Building, Metro Office Park, 1st Street, Suite

300, Guaynabo, PR 00968. Its resident agent is CT Corporation Systems

and its address is: 361 San Francisco Street, San Juan, PR 00901.                 Its

e-mail address is juan.saca@openmobilepr.com. By information and belief,

its phone number is (787) 810-5757.         Sprint Corporation is the owner of

PR Wireless.

     4.     Co-defendant   ABC    Company    is    an   unknown   entity   with    a

fictitious name used by Sprint, its subsidiaries or affiliates to handle

and/or assist in its businesses in Puerto Rico.           Upon discovery of the

real name of this entity, Complaint will be amended, pursuant to Rule

15.4 of Civil Procedure, 32 LPRA Ap. V.

     5.     Sprint Solutions, Inc., PRWireless and ABC Company (jointly,

“Sprint”) constitute a "principal" under Law 75.

     6.     Insurance Companies ABC are unidentified insurance companies

which could cover or be liable for the damages and/or causes of action

subject of this litigation. Upon discovery of the real names of these

entities, the Complaint will be promptly amended.

                                 II.   THE FACTS
        Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 3 of 32
                                           3

       7.    Sprint is the owner of the products and prepaid service

branded “Boost Mobile.” Boost Mobile provides its telephone services

through Sprint's network.

       8.    In    the   year   2010,    Sprint      introduced      its   Boost   Mobile

service/product brand in Puerto Rico, after acquiring Virgin Mobile, a

competitor brand of prepaid products and services in the United States.

       9.    In    January   2011,     Cellustar     and    Sprint    Solutions,    Inc.

commenced a long-term or self-renewing contractual relationship.

       10.   The contractual relationship between Cellustar and Sprint

Solutions, Inc. began in January 2011 upon entering into a Prepaid

Wireless Product Agreement (the "Agreement") in which Cellustar agreed

to become a distributor or exclusive master agent of Boost Mobile brand

phones and products in Puerto Rico and the U.S. Virgin Island (“the

Territory”).

       11.   As part of its contractual obligations, Cellustar was in

charge of promoting and distributing Boost Mobile prepaid phones and

accessories in the Territory through independent retailers, who executed

contracts with Cellustar for the retail sale of Boost Mobile prepaid

phones and accessories to consumers.

       12.   The    principal    and    distributor        contractual       relationship

between Sprint and Cellustar can be described as follows: 1) Cellustar

buys   Boost   Mobile    prepaid     phones    and   accessories      from    Sprint;   2)

Cellustar assumes the risk of loss of Boost Mobile prepaid phones and

accessories after its purchase; 3) Cellustar keeps an inventory of these

phones and products in its facilities; 4) Cellustar establishes a retail

distribution network for the sale of Boost Mobile prepaid phones and
       Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 4 of 32
                                         4

accessories; 5) Cellustar provides its retailers lines of credit for the

purchase of Boost Mobile phones and accessories; 6) Cellustar sells and

distributes Boost Mobile prepaid phones and accessories to its retailers;

7)   Cellustar   receives   additional   compensation   from   Sprint   for   the

consumers that buy Boost Mobile phones from Cellustar’s contracted

retailers; and 8) Cellustar conducts promotions and marketing events for

Boost Mobile phones and products independently and jointly with its

retailers and Sprint.

      13.   Originally, VIP Wireless and Actify LLC (“Actify”) began

distributing the Boost Mobile brand in Puerto Rico. Eventually, VIP

Wireless withdrew from the market, leaving Actify as the only master

agent in Puerto Rico. Because Actify did not reach the expected sales

volume, Sprint hired Cellustar as a distributor-master agent because its

President had vast experience in the telecommunications market in the

Territory. With time, Cellustar developed and expanded sales of Boost

Mobile prepaid mobile phones and products in the Territory.

      14.   Since the beginning of its contractual relationship with

Sprint, until the beginning of the year 2018, Cellustar was the largest

distributor of Boost Mobile phones and products in the Territory. Actify,

Cellustar’s only competitor in the Territory, was second. Cellustar ended

the year 2011 with 32 retailers of Boost Mobile phones and products under

contract. By the year 2017, Cellustar had 84 retailers under contract

selling Boost Mobile phones and products in the Territory.

      15.   At the beginning of the year 2018, Cellustar was responsible

for around 40,000 consumers that were using Boost Mobile prepaid phones

in Puerto Rico.
      Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 5 of 32
                                    5

     16.   In spite of Cellustar’s success in developing the market for

Boost Mobile products and phones, Sprint started to carry out acts of

impairment in the existing distributor relationship. Its intention was

to strip away Cellustar’s distribution of Boost Mobile products and

phones to take advantage of the development of the Boost Mobile brand

that Cellustar had achieved since 2011.

A.   Discrimination in transportation charges

     17.   As described before, Cellustar buys prepaid Boost Mobile

phones through Sprint. This is the only way Cellustar can buy these

telephones.

     18.   At the beginning of the distributorship, Sprint assumed the

transportation costs of Cellustar-acquired phones for resale to its

retailers in the Territory.

     19.   However, in 2014, without prior notice or Cellustar’s consent,

Sprint started to charge transportation costs of approximately $2.00 for

each Boost mobile phone bought by Cellustar, in addition of the purchase

price of each phone.

     20.   This new charge made the total cost of the phone higher than

the price paid by consumers for Boost Mobile phones.

     21.   Cellustar learned several months later that Sprint did not

impose, nor was charging this transportation cost to Actify.

     22.   Actify is Cellustar’s competitor and a national distributor

of Boost Mobile phones that also operates as a master agent for Sprint

in the Territory.

     23.   This unequal treatment not only caused losses to Cellustar

that Actify did not have to bear, but also caused Cellustar’s largest
         Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 6 of 32
                                       6

retailer, Fivestar Enterprises (“Fivestar”) to request and obtain from

Sprint a change of distributor-master agent, from Cellustar to Actify.

The reason Fivestar gave for this change of distributor was that Sprint

was not charging Actify this transportation cost and that, therefore,

Fivestar could buy phones at a lesser cost.

        24.   Upon performing this change of distributor/master agent to

Fivestar, Cellustar lost approximately 15% of the income gained through

the sales made by its retailers.

        25.   Sprint never indemnified or compensated Cellustar for this

loss.

        26.   Sprint gave Actify more favorable prices than to Cellustar.

Therefore, Sprint violated its contractual and legal obligations with

Cellustar by having an unequal and unjustified treatment in connection

with phone prices in violation of Law 75, antitrust laws and other legal

provisions.

B.      Inventory restriction

        27.   On or around the year 2015, Sprint gradually began to limit

the provision of phones to Cellustar and its retailers.

        28.   On several occasions, when Cellustar placed purchase orders

of prepaid phones, Sprint, without motive or explanation, would not honor

the purchase orders or severely limit the availability of phones to

Cellustar.

        29.   This inventory restriction was more prevalent with phones in

promotion and, particularly, with phones where Sprint assumed part or

the total cost of the phones as part of a promotion, which are always

in highest demand.
         Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 7 of 32
                                          7

     30.     The phones where Sprint assumes total or partial cost as part

of a promotion are always the phones with the most sales in Puerto Rico.

     31.     Meanwhile, Sprint did not constrain the availability of phones

to Cellustar’s only competitor in the Territory, Actify. Sprint limited

Cellustar’s inventory much more, particularly with phones in promotion,

which were precisely the ones restricted the most by Sprint to Cellustar.

Sprint    never   assigned    inventory   fairly   and   proportionally   between

Cellustar and Sprint.

     32.     Actify is a subsidiary of Ingram, the entity which handles

the inventory of Sprint’s phones in the United States and the Territory.

     33.     Sprint’s preferential and/or discriminatory treatment in phone

inventory caused a progressive and artificial increase in Actify and its

retailers' sales and clients, and a corresponding decrease in Cellustar

and its retailers’ sales and clients. Boost Mobile clients progressively

believed that Actify’s retailers had greater inventory and better prices

than Cellustar’s retailers.

     34.     Moreover,   on   some   occasions,    Sprint   required   Cellustar’s

retailers to assume part of the purchase price of the phones as a

condition for the sale of said phones to consumers through its retailers.

This requirement is also illegal.

     35.     Sprint’s preferential and/or discriminatory treatment in the

provision of phones constitutes a violation of Cellustar’s contractual

and legal rights and an illegal act, which harms the free competition

between Cellustar and Actify, and Cellustar’s retailers, who can only

purchase Boost Mobile phones from Cellustar.
      Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 8 of 32
                                           8

     36.    Sprint violated its contractual and legal obligations toward

Cellustar and kept an unequal and unjustified treatment of inventory and

promotions available, in violation of Law 75, antitrust laws and other

legal provisions on preferential and/or discriminatory treatment by

perpetuating a discriminatory supply of phones and restricting and/or

eliminating the availability of phones to Cellustar. These actions

continue today.

C.   Discrimination in the availability of Open Mobile stores

     37.    During the year 2017, Sprint announced the purchase of PR

Wireless   PR   LLC   (“PR   Wireless”),       which   was   doing    business     in   the

Territory as Open Mobile until then. Open Mobile was a Sprint/Boost

Mobile competitor engaged in the business prepaid phones in Puerto Rico.

     38.    Both entities would operate under a new company where Sprint

and PR Wireless would have a 68% and 32% financial share, and a 55% and

45% voting share in the common enterprise, respectively.

     39.    The   referenced    acquisition       meant      that    most   Open   Mobile

retailers would keep doing business for Open Mobile on a temporary basis

and would later become retailers of Sprint's distributors and/or master

agents for the sale of Boost Mobile phones.

     40.    Cellustar was willing to accept at least half of the retailers

coming from Open Mobile, as it was the largest distributor/master agent

in the Territory.

     41.    However, without even informing Cellustar, Sprint assigned

all former Open Mobile retailers to Actify. Sprint prevented Cellustar

from becoming a distributor/master agent for 100% of the retailers coming

from Open Mobile.
         Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 9 of 32
                                             9

      42.    The aforesaid represented an automatic increase of around 110

retailers to Actify. It was at that moment that Actify, for the first

time, surpassed Cellustar in the number of retailers in Puerto Rico.

      43.    Sprint did not notify or explain to Cellustar at any time,

why   it    precluded   Cellustar     from       becoming   the     former   Open   Mobile

retailers’     distributor/master       agent       and     reserved    said    retailers

exclusively for Actify.

      44.    Sprint violated its contractual and legal obligations toward

Cellustar and maintained an unequal and unjustified treatment between

Cellustar and Actify in violation of Law 75, the antitrust laws and other

legal provisions, by interfering with former Open Mobile retailers and

preventing Cellustar from becoming a master agent of former Open Mobile

retailers.

D.    Cellustar termination as a distributor

      45.    Shortly after assigning all Open Mobile’s retailers to Actify,

Sprint       unilaterally       and    without            warning      terminated       its

principal/distributor-master agent relationship with Cellustar effective

on June 30, 2018.

      46.    The reason for this termination was to transfer all the

retailers from Cellustar to Actify. Sprint requested Cellustar its

cooperation to perform this transition.

      47.    The   assignment    of   all        former   Open    Mobile’s     stores   and

Cellustar’s retailers to Actify had been planned and agreed to between

Sprint and Actify prior to the assignment of Open Mobile’s retailers to

Actify. Moreover, Sprint improperly shared with Actify information about

Cellustar’s sales and planned out Cellustar’s termination so as to assign
      Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 10 of 32
                                            10

to Actify all Cellustar’s retailers long before Cellustar’s termination.

All of this was done without Cellustar’s knowledge.

     48.    On June 11, 2018, Cellustar sent Sprint a cease and desist

letter   demanding    Sprint    to    rescind     its    termination       of    Cellustar’s

distribution rights because the termination was without cause and in

violation of Law 75 of July 24, 1964, as amended.

     49.    On June 12, 2017, after receiving Cellustar’s cease and desist

letter, Sprint withdrew its termination and plan to transfer retailers

from Cellustar to Actify.

     50.    Again, Sprint violated its legal and contractual obligations

with Cellustar and maintained an unequal and unjustified treatment

between Cellustar and Actify upon termination of the relationship with

Cellustar   in    violation    of    Law   75,    antitrust     laws   and       other   legal

provisions.

     51.    The fact that the termination was withdrawn did not prevent

Cellustar from being harmed. Sprint’s discrimination in its treatment

between Actify and Cellustar continued.

E.   Additional discriminatory treatment from Sprint to Cellustar

     52.    Sprint    provided       Actify      and    its    retailers     a    series    of

incentives, benefits and subsidies, including rent payments to certain

Actify retailers, that were never available to Cellustar.

     53.    For    example,    Sprint      sponsored      49    promotional       activities

during the Christmas period of the year 2018. Almost none of these

promotional activities involved Cellustar or its retailers. Almost all

these promotional activities were performed by Sprint for Actify and its

retailers. This shows a clear discriminatory treatment in which Sprint
      Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 11 of 32
                                          11

chooses    only   Actify   for   promotional    activities   and    denies     these

opportunities to Cellustar.

     54.    In addition, Sprint constantly authorizes Actify retailers to

open new Boost Mobile stores in several places throughout Territory,

while it constantly denies the same requests to Cellustar’s retailers.

This again shows a clear discriminatory treatment in which Sprint allows

only Actify and its retailers to expand their businesses and denies

Cellustar and its retailers such opportunities.

     55.    Sprint has also condoned, tolerated and/or allowed Actify

retailers, which are supposed to only sell Sprint products, to sell

products that are not Sprint’s, despite Sprint having been notified and

having knowledge of said actions.

     56.    Meanwhile,     Sprint   has    punished   Cellustar    retailers     for

allegedly having sold products that are not Sprint's and for allegedly

not complying with sales quotas. Again, Sprint shows a discriminatory

and preferential treatment in favor of Actify and its retailers.

     57.    Sprint officials had knowledge that several Actify retailers

were fraudulently activating mobile phones and processing them as "port

in" to defraud Sprint, with the purpose of artificially increasing its

sales to obtain additional compensation from Sprint. In spite of this,

Sprint did nothing against Actify or the other retailers responsible for

these fraudulent acts.

     58.    Sprint also authorized many former Open Mobile stores, now

Actify retailers, to violate the Cellustar’s Master Agreement’s radius

restrictions to Cellustar and its retailers’ detriment. This caused

Cellustar and its retailers to lose sales and costumers.
      Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 12 of 32
                                          12

      59.        Moreover, Sprint is now compelling Cellustar’s retailers to

relocate the stores that were near or in the same location as former

Open Mobile stores even though Cellustar’s retailers were at the location

first, causing additional damages to Cellustar and its retailers. Sprint

has not even offered to compensate Cellustar or its retailers for this

situation.

      60.    Sprint has also not been paying Cellustar commissions under

the terms of the Distribution Agreement. Pursuant to the terms of the

Agreement, Cellustar earns a Device Commission on a scale of $4.00-

$10.00, depending on the suggested retail price of the device. However,

since September 1, 2017, Sprint has paid Cellustar the amount of $5.00

per device. Pursuant to our calculations, Sprint owes Cellustar $62,000

in commissions up and until March 2020, which continue to accrue.

      61.    During      the   COVID-19   pandemic,    when   the    Puerto    Rico

Telecommunications Bureau allowed each telecommunication company to open

stores by region, Sprint allowed Actify to open 16 out of the 19 stores

allowed     in     the   Island.   This    further    demonstrated   the      Sprint

discriminatory animus and caused additional damages to Cellustar.

      62.    As advised by Sprint, as of July 1, 2020, DISH Network

Corporation (“Dish”) assumed Sprint Solutions, Inc.’s obligations under

the Agreement, as required by the U.S. Government as a condition for its

approval of the Sprint Corporation and T-Mobile US, Inc.’s merger.1 Also,




1 Pursuant to Rule 25(c) of Federal Rules of Civil Procedure when “an interest
is transferred, the action may be continued by or against the original party
unless the Court, on motion, orders the transferee to be substituted in the
action or joined with the original party.
       Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 13 of 32
                                        13

as part of this divestiture, most of Sprint’s officials working for the

Boost Mobile business are now working for Dish.

      63.   As soon as this change occurred, Sprint dramatically reduced

Cellustar’s credit limit with Sprint from $1.2 million to $700,000.

Cellustar, like any other master agent, uses its credit to purchase phone

inventory for its close to 50 retailers in the Territory. Cellustar asked

Defendants several times for reconsideration and an explanation for this

drastic reduction. Defendants never gave any reasons for this reduction

and confirmed it would not reconsider.

      64.   For years now and up until the year 2020, it has become

evident that Sprint has taken and continues to take many different

actions to eliminate Cellustar’s distribution rights as a “Master Agent”

in the Territory without compensation and assign Cellustar’s business

to its sole competitor, Actify, causing Cellustar substantial damages

in the process. It has been extremely hard and burdensome for Cellustar

to   continue   to   do   business   with   a   principal   who,   without   telling

Cellustar, planned many years ago to take Cellustar out of business. It

has also been extremely frustrating that Sprint continues to cause

Cellustar harm by severely restricting inventory and favoring Actify at

every chance, hoping that its actions destroy Cellustar’s business and/or

spirit.

      65.   As Sprint’s actions show, it is trying to create an artificial

justification to terminate Cellustar as a distributor and grant Actify

the distribution of all its products in the Territory.
      Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 14 of 32
                                        14

      66.   Because   of   the   acts   previously   recounted,   Cellustar   has

suffered damages estimated in over $9,000,000, including the damages for

loss of income.

      67.   Cellustar has tried and pleaded Sprint to cease all of the

aforementioned illegal actions. Cellustar warned Sprint that its acts

are contrary to Law 75 and other state and federal laws that protect

free trade. However, Cellustar's warnings have fallen on deaf ears and

Sprint continues with its illegal acts up until today.

                            III. CAUSES OF ACTION

A.    First Cause of Action: Damages as a result of impairment of the
      contractual distributorship relationship under Law 75 and specific
      compliance of the distribution contract.

      68.   All allegations contained in the Complaint are incorporated

by reference and are made part of this cause of action.

      69.   The Puerto Rico Dealers’ Act was enacted to address the

abusive practices of principals who arbitrarily eliminated distributors,

or   impaired   the   established   relationship,     after   distributors    had

invested in the business, successfully established a market in Puerto

Rico, and created a goodwill for their principal’s products or services.

Article 4 of Law 75, 10 LPRA §278c.

      70.   In Next Step Medical Co., Inc. v. Bromedicon, Inc. et al.,

190 DPR 477, 489 (2014) the Supreme Court of Puerto Rico explained that:

            Law No.75 was designed with the specific purpose of
            protecting the legitimate rights of the distributors and
            redress the harm caused to them. This, in relation to
            the abusive practice of principals who, without just
            cause, arbitrarily harm the contractual relationship
            with the distributors, as soon as these create a
            favorable market to its products and services.
     Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 15 of 32
                                                 15


      65.     Article     2    of   Law    75,    10    LPRA    §278a,   provides    that    no

principal or grantor can: (1) terminate a distribution contractual

relationship without just cause; or (2) directly or indirectly perform

any act in detriment of the relationship established; or (3) refuse to

renew the contract at its maturity without just cause.

      66.     Moreover,        Article    2A(b)        provides    a   presumption    that   a

principal or grantor has impaired the existing relationship in any of

the following cases:
        (1) When the principal or grantor establishes facilities in
             Puerto Rico for the direct distribution of merchandise
             or the rendering of services which were previously in
             the charge of the dealer;
        (2) when the principal or grantor establishes a distribution
             relationship with one or more additional dealers for
             the area of Puerto Rico or any part of said area in
             conflict with the contract existing between the parties;
        (3) when the principal or grantor unjustifiably refuses or
             fails to fill the order for merchandise sent to him by
             the dealer in reasonable amounts and within a reasonable
             time;
        (4) when the principal or grantor unilaterally and in an
             unreasonable manner varies the shipping methods or the
             manner, conditions or terms of payment for the
             merchandise ordered, to the prejudice of the dealer.

See, 10 LPRA §278a-1 (Emphasis supplied).

    67.     Sprint has performed a series of acts in detriment to its

principal-distributor relationship with Cellustar, beginning with the

charging of transportation costs to Cellustar.

    68.     Sprint’s harmful acts continued by: severely restricting

Cellustar     and   its       retailer's    required        phone      inventory;    limiting

Cellustar’s    participation         in    the        market;     prohibiting   Cellustar’s

retailers to open new stores; planning Cellustar’s termination and
      Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 16 of 32
                                          16


assignment of its business to Actify; preventing Cellustar from becoming

master    agent    of   Open    Mobile   acquired   stores;     trying    to    cancel

Cellustar’s contract; failing to pay commissions under the terms of the

Cellustar’s       distribution    agreement;     unilaterally    and     arbitrarily

reducing credit and failing to provide Cellustar and its retailers the

same incentives, subsidies and promotions as Actify, among other actions

mentioned in this Complaint.

    69.     These acts are clear violations of the provisions of Law 75.

These constitute a termination without cause and breach of Cellustar’s

distribution rights.

    70.     Article 2A of Law 75 creates presumption of impairment of

Cellustar’s rights and places the burden on Sprint to prove just cause

for its actions.

    71.     Sprint      is     arbitrarily     eliminating    Cellustar        as   its

distributor and impairing its established relationship, after Cellustar

invested in the business, successfully established a market in Puerto

Rico, and created a goodwill for Boost Mobile’s products and services.

     72.    Article 3 of Law 75 provides that:

            If no just cause exists for the termination of the
            dealer’s contract for detriment to the established
            relationship, or for the refusal to renew same, the
            principal shall have executed a tortious act against the
            dealer and shall indemnify it to the extent of the
            damages caused him.

10 LPRA §278b.
      Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 17 of 32
                                             17


     73.   The amount of damages under Law 75 will be determined by:

actual damages, the value of the Cellustar’s investment which cannot be

used for any other activity, the cost of unsold inventory, the good will

of the business and profit obtained in during the last five (5) years.

     74.   The damages that Sprint's illegal acts have caused cannot be

quantified at this moment. These continue increasing as long as Sprint

continues performing said acts.

     75.   Sprint's        acts    not     only    harm    the    principal-distributor

relationship,   but    also       affect    the    image   of    Cellustar   before   its

retailers and clients.

     76.   At this time, the damages are estimated at no less than $9

million.

     77.   Sprint     is    obligated       to    comply   with    its   agreement    with

Cellustar and not to discriminate between Cellustar and Actify. Sprint

must be ordered to cease its acts of impairment and allow Cellustar to

distribute in equal conditions with Actify and/or other distributors.

B.   Second Cause of Action: Provisional remedy, Injunctive Relief, and
     Preliminary and Permanent Injunction.

     78.   All allegations contained in the Complaint are incorporated

by reference and are made part of this cause of action.

     79.   Article 3-A of Law 75 provides that:

           In any litigation in which there is directly or
           indirectly involved the termination of a dealer’s
           contract or any act in prejudice of the relation
           established between the principal or grantor and the
           dealer, the court may grant, during the time the
           litigation is pending solution, any provisional remedy
      Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 18 of 32
                                     18

             or measure of an interdictory nature to do or to desist
             from doing, ordering any of the parties, or both, to
             continue, in all its terms, the relation established by
             the dealer’s contract, and/or to abstain from performing
             any act or any omission in prejudice thereof. In any
             case in which the provisional remedy herein provided is
             requested, the court shall consider the interests of all
             parties concerned and the purposes of the public policy
             contained in this chapter.

10 LPRA §278b-1.

     80.     As mentioned before, Sprint's acts are contrary to Law 75.

In fact, Sprint’s actions activate a presumption of impairment under

Law 75.

     81.     In light of the above, it is hereby requested that provisional

and injunctive relief be granted during the duration of this litigation,

as provided by Article 3-A of Law 75.        In particular, it is hereby

requested that a preliminary injunction and, eventually, a permanent

injunction, be ordered forbidding Sprint to incur into any behavior

directed to impair or terminate the distribution relationship with

Cellustar.

     82.     An order is hereby requested to include, without limitation,

the following: (i) order Sprint to cease to impose restrictions to

Cellustar and its retailers in the supply of inventory and provide

inventory in proportionally equal terms to all the retailers; (ii) order

Sprint to authorize the opening of stores requested by Cellustar's

retailers; (iii) order Sprint to offer and grant Cellustar and its

retailers the same benefits, concessions, incentives, credit, promotions

and treatment that Actify and its retailers receive;(iv) order Sprint
     Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 19 of 32
                                   19


to re-establish Cellustar’s credit line to $1.2 million, and (v) order

Sprint to cease any acts directed to impair, rescind or terminate its

distributorship agreement with Cellustar.

C.   Third cause of Action: Statutory Attorney's Fees under Law No. 75

     83.   All allegations contained in the Complaint are incorporated

by reference and are made part of this cause of action.

     84.   Article 7 of Law 75 provides that, in any action brought under

this statute, the Court may allow attorney's fees to the prevailing

party, as well as reasonable reimbursement of expert witness fees. 10

LPRA §278e.

     85.   At this time, we cannot estimate the costs and attorney fees

to that have and will be incurred as a result of Sprint’s actions, but

Cellustar hereby requests reimbursement of all attorney and expert

witness' fees allowed by Law 75.

     86.   Said request in addition to the right that Cellustar has to

request costs and attorney's fees under its agreement with Sprint and

any other legal/statutory provisions, which is also requested herein.

D.   Fourth Cause of Action: Violation of Article 2 of Puerto Rico
     Monopolies Act, 10 LPRA §258 and Section 1 of the Sherman Act, 15
     USC §1

     87.   All allegations contained in the Complaint are incorporated

by reference and are made part of this cause of action.

     88.   Section 1 of Sherman Act provides that:

           Every contract, combination in the form of trust or
           otherwise, or conspiracy, in restraint of trade or
           commerce among the several States, or with foreign
           nations, is declared to be illegal. Every person who
           shall make any contract or engage in any combination or
           conspiracy hereby declared to be illegal shall be deemed
        Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 20 of 32
                                       20

              guilty of a    felony, and, on conviction thereof, shall
              be punished    by fine not exceeding $100,000,000 if a
              corporation,   or, if any other person, $1,000,000, or by
              imprisonment    not exceeding 10 years, or by both said
              punishments,   in the discretion of the court.

15 USC §1. (Emphasis supplied).

        89.   Similarly, Article 2 of Law No. 77 of June 25, 1964, Antitrust

Laws of Puerto Rico ("Puerto Rico Law of Monopolies") establishes that:

              Every contract, combination in trust form or any other
              form, or conspiracy to irrationally restrict business
              or commerce in the Commonwealth of Puerto Rico or in any
              part of this, is hereby declared illegal and every person
              doing   these    contracts   or   compromises   in   said
              combinations    or   conspiracies   will   incur   in   a
              misdemeanor.

10 LPRA §258.

        90.   Therefore, an infraction to Article 2 of the Puerto Rico

Monopolies Act is configured when there is (1) a contract, combination

or conspiracy; (2) to unreasonably restrict trade or commerce; (3) in

Puerto Rico or any area of the same.        General Gases & Supplies Corp. v.

Shoring Sys., 153 DPR 861, 870 (2001).

        91.   Any agreement which allows a business with monopolistic power

to control a competitor’s production or means of production is illegal

and unreasonable per se under the Puerto Rico Monopolies Act because it

lacks competitive value or quality. See, General Gases & Supplies Corp.,

153 DPR pages 870-71; Continental T.V., Inc. v. GTE Sylvania Inc., 433

US 36, 50 n. 16 (1977); United States Department of Justice, Federal

Trade    Commission,    Antitrust    Guidelines   for   Collaborations    Among

Competitors (April 2000).

        92.   Moreover, an agreement allowing a business with monopolistic

power to control its competitors’ production through restrictive clauses
       Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 21 of 32
                                          21

that limit the production capacity and sales of a competitor’s product,

is unreasonable and openly monopolistic under the Puerto Rico Monopolies

Act because it directly affects competition in the market by reducing

production and limiting the availability of the product in the market.

See, Pressure Vessels of Puerto Rico v. Empire Gas de Puerto Rico, 137

DPR 497, 511 (1994); Continental T.V., Inc., 433 US, at page 49.

       93.     As previously stated, Sprint has conspired, together with its

subsidiaries and/or Actify, to unreasonably restrict the distribution

of Boost Mobile phones in the Territory and, in particular, to attempt

to eliminate Cellustar as a Sprint’s distributor. The anticompetitive

acts hereby described include, without limitation: (1) restriction of

inventory which prevents Cellustar and its retailers to pursue their

business and compete fairly; (2) limitation of Cellustar’s participation

in the market by refusing to authorize Cellustar to be the master agent

of any former Open Mobile retailers; (3) not authorizing Cellustar’s

retailers to open new stores and requesting Cellustar’s retailers to

relocate their stores; (4) increase product costs by adding shipping

costs or eliminating credit terms to Cellustar without adding these costs

or eliminating such terms to its competitor Actify; (5) attempt to cancel

or rescind the distribution agreement between Sprint and Cellustar; (6)

perform      promotional   activities   almost    exclusively      with     Actify;   (7)

planning      with     Actify/Ingram    the    termination     and      assignment     of

Cellustar’s business and (8) agreeing on subsidies, benefits, promotion

incentives, distribution of stores, including former Open Mobile stores

with   Actify,    to    eliminate   Cellustar    or   place   is   at   a   competitive

disadvantage.
        Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 22 of 32
                                              22

        94.   All of the above impacted Cellustar’s ability to compete

justly and in equitable terms in violation of Article 2 of the Puerto

Rico Law of Monopolies, supra, and Section 1 of Sherman Act, supra.

        95.   Moreover,    an     agreement    that    limits    the   production      of   a

competitor is equal to an agreement to fix rates and thus, it is illegal

per se.       See, Stop & Shop Supermarket Co. Blue Cross & Blue Shield of

R.I., 373 F 3d 57 (1st Cir 2004) (“The most important per se categories

are   naked    horizontal       price-fixing,       market     allocation,      and   output

restrictions”). See, also, U.S. v. Andreas, 216 F 3d 645, 667 (7th Cir

2000) (“Functionally, an agreement to restrict output works in most cases

to raise prices above a competitive level”).

        96.   The inventory and credit limits imposed by Sprint on Cellustar

and its retailers had the effect of unreasonably restricting the market

without any competitive benefit or reasonable business justification.

This,    together   with    the    increase    in     prices    --   shipment    charge     to

Cellustar-- and the rest of the discriminatory acts herein described

gave Sprint the power to eliminate competition between Cellustar and

Actify in the market for Boost prepaid phones in the Territory.

        97.   In light of the above, Cellustar requests that this Honorable

Court declare illegal every agreement perpetrated by Sprint that is

directed to limit competition between Sprint's distributors in the

Territory, under Puerto Rico and Federal antitrust laws.

        98.   Because of the anticompetitive and illegal acts, Cellustar

has suffered and continues to suffer damages that include but are not

limited to lost sales, lost retailers, and loss of good-will as a Boost
      Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 23 of 32
                                             23

Mobile   master   agent.      These   damages     are   estimated   at    no   less   than

$9,000,000.00.

     99.     Cellustar has a right to demand, and hereby demands triple

compensation for damages pursuant to the provisions of Article 12 of the

Puerto Rico Law of Monopolies, 10 LPRA §268 and the Sherman Act.

E.   Fifth Cause of Action: Violations to Article 4 of the Puerto Rico
     Monopolies Act, 10 LPRA § 260 and of Section 2 of the Sherman Act,
     15 USC §2.

     100. All allegations contained in the Complaint are incorporated

by reference and are made part of this cause of action.

     101. Article 4 of the Puerto Rico Law of Monopolies, which is

equivalent to Section 2 of the Sherman Act, states “[a]ny person that

monopolizes or attempts to monopolize or that combines or conspires with

any other person or persons with the intent to monopolize any part of

business or commerce in the Commonwealth of Puerto Rico, or in any sector

of such, will be considered guilty to a lesser crime.” 10 LPRA § 260.

     102. Therefore, a cause of action is configured when a person or

entity   monopolizes     or    attempts      to   monopolize   the       market   through

predatory, exclusionary, coercive, anticompetitive or discriminatory

conduct devoid of any business justification other than an attempt to

monopolize the market.

     103. The above described conduct is illegal per se, because it

constitutes    illegal     attempts     to    monopolize    and/or       perpetuate   its

monopoly in the distribution and sale of prepaid Boost mobile phones in

the Territory. All this with the purpose of eliminating a competitor,

Cellustar.
      Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 24 of 32
                                    24

     104. Said acts violate Article 4 of the Puerto Rico Monopolies Act

and Section 2 of the Sherman Act, 15 USC § 2.

     105. Given   these   anticompetitive    acts   referred   to   herein,

Cellustar has suffered and continues to suffer substantial damages that

include but are not limited to lost sales, lost retailers, and loss of

good-will as a Boost Mobile master agent. These damages are estimated

at no less than $9,000,000.00.

     106. Cellustar has a right to demand and hereby demands triple

compensation for the damages suffered under the provisions of the Puerto

Rico Monopolies Act and the Sherman Act.

F.   Sixth Cause of Action: Discrimination in Prices in Violation of
     Article 7 of the Puerto Rico Monopolies Act, 10 LPRA § 263 and
     Section 2(a) of the Robinson-Patman Law, 15 USCA § 13(a)-(f).

     107. All allegations contained in the Complaint are incorporated

by reference and are made part of this cause of action.

     108. To sell to products to a wholesaler at a price higher than

the price sold to other competing wholesalers in the same market is a

violation of federal and local antitrust statutes.     See, Federal Trade

Commission v. Morton Salt Co., 334 US 37, 55 (1948).

     109. In particular, Article 7(a) of Puerto Rico Monopolies Act,

identical to the corresponding Section 13 of the Robinson-Patman Act,

15 USC 13, prohibits a merchant to sell products to different buyers at

different prices if it has an adverse effect in competition or could

create a monopoly in the market. 10 LPRA § 263(a).

     110. The requirements to establish a cause of action for price

discrimination are (1) discrimination in the price; (2) between two

buyers of the same vendor; (3) of objects of commerce; (4) of the same
      Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 25 of 32
                                    25

grade and quality; (5) when the effect of such discrimination can

substantially reduce competition or tends to create a monopoly in any

kind of commerce, or affects, destroys, or avoids competition with any

person that grants or receives the benefit of said discrimination.

Pressure Vessels of Puerto Rico, 137 DPR at page 515 (1994); Texaco,

Inc. v. Hasbrouck, 496 US 543, 556 (1990).

     111. Cellustar and Actify compete as master agents of retailers

that sell Sprint's products and services in the Territory. They are

buyers of the same vendor, Sprint, in the same market. However, Sprint

decided to increase the cost of the products to Cellustar and its

retailers by including shipment costs, while it did not do so with Actify

and its retailers. The purpose was to affect and avoid competition

between the distributors, with the goal of eliminating one of the two

competitors that at the present time provide the distribution service.

     112. The discrimination in prices perpetuated by Sprint had an

adverse effect in the competitive position held by Cellustar in the

market, causing substantial damages due to loss of income and decrease

in sales as a result of its retailers' inability to sell at the same

price levels offered to Actify's retailers.

     113. The   difference   in   prices   charged   for   the   same   product

constitutes a violation of Article 7(a) of the Puerto Rico Antitrust

Law, 10 LPRA § 263(a) and Robinson-Patman Act.

     114. More importantly, Article 7(c) of the Puerto Rico Monopolies

Act, similar to its equivalent in the Robinson-Patman Act, provides that:

           It will be illegal that any person supplies, forces
           itself to supply, or contributes to supply, any service
           or help to, or for the benefit of a client in connection
      Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 26 of 32
                                          26


            with the processing, handling, sale or offer of sale of
            any object of commerce, built, sold, or offered for sale
            by that person unless that said service or help is
            available in proportionally equal terms to all the
            clients competing in the distribution of said objects
            in Puerto Rico.

10 LLPRA §263 (c).

     115. As     previously    said,      Sprint,    granted     Actify   services,

promotions and assistance were not available to Cellustar for the sale

of Boost Mobile phones. These include, for example:             1) the offering of

former   Open   Mobile   retailers   to    Actify   and   not   Cellustar;   2)   the

authorization to open new stores to Actify’s retailers, while said

authorization was denied to Cellustar’s retailers; 3) rent payment

incentives only to Actify’s retailers; 4) Sprint's permissive behavior

toward fraud in Actify’s stores, while going after Cellustar for alleged

non-compliance with sales quotas; 5) inventory restriction to Cellustar

and not Actify in the same proportion, particularly with phones on active

promotion; 6) promotional activities with Actify and its retailers, not

including Cellustar in said activities; 7) denial to open proportionally

the same doors during the COVID-19 pandemic between Cellustar and Actify,

8) unilateral and arbitrary alteration of Cellustar’s credit terms and

9) requests to relocate Cellustar’s stores when these stores had been

in a location prior to Actify’s retailer to whom Sprint allowed to

violate the master agreement’s radius restrictions.

     116. The many advantages that Sprint grants Actify over Cellustar

in the sale and promotion of cellular phones constitute a violation of

Article 7(c) of the Puerto Rico Law of Monopolies and the Robinson-

Patman Act.
       Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 27 of 32
                                       27

       117. Moreover, Section 13(e) of the Robinson-Patman Act prohibits

a seller to provide services or facilities related with the processing

and handling of products, unless offered to all competitors in equal

terms. 15 USC §13. This includes the provision of promotional events,

over   which   discrimination   is   also   prohibited   under   Section   13(d).

Therefore, while Sprint was engaging in promotional events with Actify,

it had to offer the same promotional opportunities to the rest of the

competitors, that is, to Cellustar. See, FTC's Fred Meyer Guides. By not

doing this, Sprint also violated Section 13(d) and (e) of the Robinson-

Patman Act.

       118. In view of the anticompetitive acts by Sprint, Cellustar

suffered substantial losses in the market, among others, estimated in

no less than $9,000.000.

       119. In light of the above, Cellustar requests this Court to award

Cellustar triple damages and costs and attorney’s fees, pursuant to the

provisions of Article 12 of the Puerto Rico Monopolies Act, 10 LPRA §

268 and Section 2(a) of the Robinson-Patman Law, 15 USCA § 13(a)-(f).

G.     Seventh Cause of Action: Declaratory Judgment over Nullity of
       Contractual Clauses contrary to Public Order; to the Puerto Rico
       Monopolies Act and to Federal Antitrust Law.

       120. All allegations contained in the Complaint are incorporated

by reference and are made part of this cause of action.

       121. Sprint planned the elimination of Cellustar as its master

agent.

       122. Cellustar requests that this Honorable Court determine that

any contractual agreement, verbal or written, or voluntary offer granted

by Sprint directed to give Cellustar less benefits or participation in
        Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 28 of 32
                                         28

the market is declared null and illegal for it being contrary to public

order and because it contravenes the provisions of the Puerto Rico

Monopolies Act, 10 LPRA §§ 258-276 and Sherman Act, 15 USC §§ 1-7.

H.      Eighth cause of action - Compensation in Damages, Breach of
        Contract, Bad faith Exercise of Contractual Rights, Unfair
        Competition and Cellustar' Impairment of Economic Business and
        Interests

        123. All allegations contained in the Complaint are incorporated

by reference and are made part of this cause of action.

        124. Every person who through dolo or negligence causes harm to a

third    party   incurs   in   civil   liability   and   is   responsible   for   the

compensation of damages. Article 1802 of the Civil Code, 31 LPRA §5141.

The basic elements of every cause of action in damages under Article

1802 are: harm, wrongful or negligent act or omission and causation nexus

between them. Ojeda v. El Vocero de P.R., 137 DPR 315, 323 (1994).

        125. The general doctrine on unfair competition has the goal of

providing a legal remedy to all merchants affected in its economic

interests because of dishonest acts, unjust or unjustifiable of another.

Posadas de Puerto Rico Assocs. Inc., v. Sands Hotel & Casino, Inc., Pratt

Hotel Corp., Southmark San Juan, Inc., 131 DPR 21 (1992).

        126. The unfair competition acts cover a wide array of claims in

damages that include but are not limited to acts that harm monetary

interests, business and relationships of the competitor and the illegal

interference with the business of a competitor by means of unfair and

dishonest actions. See, Rain v. Rolls-Royce Corp., 626 F 3d, 372, 381

(7th Cir. 2010).
     Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 29 of 32
                                              29

     127. Codefendants have incurred in unfair acts toward Cellustar as

described in this Complaint with the intent to harm its commercial and

economic interests and take over Cellustar’s business.

     128. The       unlawful,       anticompetitive,      and     harmful      acts     of   the

codefendants       have    caused    Cellustar       significant        losses    which      are

estimated in an amount no less than $9,000,000.

     129. In the alternative, Plaintiffs are entitled to be awarded

contractual damages for the slow, fraudulent, partial, in bad faith and

contrary to public order performance by Sprint of its contractual

obligations with Cellustar.

     130. Similarly, in the alternative, Plaintiffs are entitled to

compensation of the damages caused by the codefendants for tortuously

interfering       with    the   contractual        relationship    between        Sprint     and

Cellustar, or Cellustar and its retailers in detriment to Cellustar's

interests.

     131. In light of the above, Cellustar has a right to demand and

herein   demands     compensation       for    the    damages     suffered       that   exceed

$9,000,000.

     WHEREFORE, Cellustar respectfully requests this Honorable Court,

to grant this Complaint and issue Judgment:

     (1)     ordering the codefendants to pay Cellustar all damages caused

             by    the    impairment    and/or       violation     of    the     distribution

             contract, estimated in an amount greater than $9,000,000,

             plus triple compensation established by the aforementioned

             antitrust laws;

     (2)     ordering Sprint to comply with the distribution contract;
Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 30 of 32
                                  30

(3)   granting a temporary restraining order and a provisional and

      permanent injunction forbidding Sprint to incur in any acts

      directed to impair or terminate the distribution relationship

      with    Cellustar.   Said   permanent   injunction   order   should

      include, without limitation, the following:

      (i)       order Sprint to cease the imposition of restrictions

                in Cellustar and its retailers’ inventory supply and

                provide inventory equitably to all its retailers;

      (ii)      order Sprint to re-establish Cellustar’s credit line

                to $1.2 million;

      (iii)     order Sprint to authorize the opening of new stores

                requested by Cellustar’s retailers;

      (iv)      order Sprint to offer and grant Cellustar and its

                retailers the same benefits, concessions, incentives,

                promotions and treatment received by Actify and its

                retailers; and

      (v)       order Sprint to cease every act directed to impair,

                rescind or terminate the distribution relationship

                with Cellustar;

(4)   order defendants to pay Cellustar attorney's fees and costs

      of expert witness incurred in this litigation, as provided by

      Article 7 of Law 75 and/or any other applicable antitrust,

      contractual or procedural statute;

(5)   declare the nullity of every agreement or contract between

      the codefendants directed to impair the contract between
     Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 31 of 32
                                   31

           Sprint and Cellustar and/or adversely affect Cellustar’s

           participation and free competition in the market;

     (6)   ordering the codefendants to pay Cellustar the costs incurred

           in this litigation, interests and a reasonable amount for

           attorney's fees under any applicable statute;

     (7)   any other remedy applicable by law.

     RESPECTFULLY SUBMITTED.

     It is hereby certified that on this same date, we electronically

filed the foregoing with the Clerk of the Court using the CM/ECF system

which will send notification of such filing to all attorneys of record.

     In San Juan, Puerto Rico, on July 14, 2020

                                 PIETRANTONI MENDEZ & ALVAREZ LLC
                                 Popular Center, 19th Floor
                                 208 Ponce de Leon Ave.
                                 San Juan, Puerto Rico 00918
                                 Telephone No.: (787) 274-1212
                                 Facsimile No.: (787) 274-1470

                                 s/ Herman G. Colberg-Guerra
                                 Herman G. Colberg-Guerra
                                 Puerto Rico Bar No. 11765
                                 hcolberg@pmalaw.com

                                 s/ Christian A. Muñoz Lugo
                                 Christian A. Muñoz Lugo
                                 Puerto Rico Bar No. 20316
                                 cmunoz@pmalaw.com
Case 3:19-cv-01559-SCC Document 95 Filed 07/14/20 Page 32 of 32
